Case 1:18-cv-01550-DDD-JPM Document 54 Filed 04/17/20 Page 1 of 5 PagelD #: 476

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION

SCATPACK INC CASE NO. 1:18-CV-01550

VERSUS JUDGE DRELL

GENUINE PARTS CO MAGISTRATE JUDGE PEREZ-MONTES
RULING AND ORDER

 

Before the court is Scatpack, Inc’s (“‘Scatpack”) motion for partial summary judgment
(Doc. 44). The parties have fully briefed the matter and oral argument was heard by the court on.
February 14, 2020. For the reasons set forth herein, the motion will be DENIED.

I. Relevant Facts

Scatpack is a family owned corporation that runs an auto parts business in Jena, Louisiana.
In 2016, NAPA’s! Jena, Louisiana store closed. Wanting to maintain a presence in the area, NAPA
approached Scatpack about converting its store from a Car Quest franchise to a NAPA franchise.
Scatpack agreed and on or about August 15, 2016, the conversion of the store from Car Quest to
NAPA commenced and NAPA presented Scatpack with the “NAPA ‘Change-Over’ Agreement.”

The “NAPA Change-Over Agreement provides in relevant part:

IN CONSIDERATION of the mutual promises and covenants contained in this

Agreement, and other good and valuable consideration, the receipt and sufficiency

of which are acknowledged by the parties, NAPA and Store Owners agree as
_ follows:

Within a reasonable time after the execution of this Agreement by all parties,
NAPA will change-over the Store(s) of the Store Owner by directing designated
NAPA employees and certain manufacturer’s representatives to physically inspect
and count the existing automotive parts inventory located at the Store(s) on August
15, 2016 (“the Change-over Date”) unless rescheduled by mutual agreement of the
parties. All inventory counts will be entered into a NAPA TAMS computer system

 

! NAPA is a national chain of auto part stores. In this case, Genuine Parts Co. owns the NAPA name.

 
Case 1:18-cv-01550-DDD-JPM Document 54 Filed 04/17/20 Page 2 of 5 PagelD #: 477

for record-keeping purposes. Store Owner will ensure that its authorized

representative(s) is present at all times during the inspection, inventory count and

change-over procedures to observe and participate in order to confirm that the
procedures are conducted accurately and in accordance with the terms of this

Agreement. Upon completion of the inspection and inventory count, a listing an

extension of the Store Owner’s existing inventory at the agreed-upon pricing will

be printed, and Store Owner’s authorized representative will sign the inventory

listing to confirm that the inspection and inventory counts were preformed in an

accurate and correct manner.
(Doc. 44-8).

Scatpack agrees that NAPA came into its store and physically changed over the inventory,
but it asserts that NAPA breached the above agreement by failing to provide a change-over
inventory and accounting itemizing stock on hand. Scatpack argues that without this inventory,
Scatpack was never able to accurately determine what inventory it had nor what money it was
owed for products that were not kept on the shelf post-agreement. Despite sending four demand
letters to various NAPA personnel from February 2, 2017 through July 18, 2017, no inventory
and/or accounting was ever sent to Scatpack.

Scatpack contends it was severely and negatively impacted by this breach of contract
because it did not receive the parts its clientele needed to operate, and those customers went
elsewhere to obtain needed parts. Scatpack contends this breach was intentional on the part of
NAPA and constitutes a bad faith failure to perform the contract; thus, Scatpack is entitled to
damages for breach of contract.

IL, Summary Judgment Standard

A court “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed.R.Civ.P. 56(a). A dispute of material fact is genuine if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party. See Anders on v. Liberty Lobby, Inc., 477

 
Case 1:18-cv-01550-DDD-JPM Document 54 Filed 04/17/20 Page 3 of 5 PagelD #: 478

U.S. 242, 248 (1986). We consider “all evidence in the light most favorable to the party resisting
the motion.” Seacor Holdings, Inc. v. Commonwealth Ins. Co., 635 F.3d 680 (5 Cir.2011)
(internal citations omitted). It is important to note that the standard for summary judgment is two-
fold: (1) there is no genuine dispute as to any material fact, and (2) the movant is entitled to
judgment as a matter of law.

The movant has the burden of pointing to evidence proving there is no genuine dispute as
to any material fact, or the absence of evidence supporting the nonmoving party’s case. The burden
shifts to the nonmoving party to come forward with evidence which demonstrates the essential
elements of his claim. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). The nonmoving
party must establish the existence of a genuine issue of material fact for trial by showing the
evidence, when viewed in the light most favorable to him, is sufficient to enable a reasonable jury
to render a verdict in his favor. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986); Duffy v.
Leading Edge Products, Inc., 44 F.3d 308, 312 (5" Cir.1995). A party whose claims are challenged
by a motion for summary judgment may not rest on the allegations of the complaint and must
articulate specific factual allegations which meet his burden of proof. Id. “Conclusory allegations
unsupported by concrete and particular facts will not prevent an award of summary judgment.”
Duffy, 44 F.2d at 312, citing Anderson v Liberty Lobby, 477 U.S. at 247.

Hii. Analysis

Scatpack argues NAPA breached its “NAPA ‘Change-Over’ Agreement” when it failed to
send the change-over inventory and accounting. In support, it cites the deposition testimony of
Scatpack owners Raymond and Ethel Smith, and the demand letters its attorney sent to NAPA

requesting the change-over inventory.

 
Case 1:18-cv-01550-DDD-JPM Document 54 Filed 04/17/20 Page 4 of 5 PagelD #: 479

In response, NAPA argues that it did not materially breach any term of the contract. In
support, it claims an unsigned change-over inventory was sent to Scatpack in both August 2016
and in October 2016 as was testified to by NAPA Warehouse Manager David McKinnon during
his November 12, 2017 deposition.

A review of Mr. McKinnon’s deposition reveals that Mr. McKinnon did in fact state that
NAPA’s General Manager Steve Winborne provided Scatpack a change-over inventory “at the end
of August” and “early October.” (Doc. 50-2, p. 16). When asked by Scatpack’s counsel whether
Mr. McKinnon saw those documents, he answered in the affirmative and asked if he needed to
point them out, having produced them for the deposition. (Id.). Additional questioning of Mr.
McKinnon further revealed that the August and September 2016 documents were reconciled in the
days leading up to his November 12, 2019 deposition. (Id. at p. 19). When asked whether those
documents were in fact ever given to the Smiths, Scatpack’s owners, Mr. McKinnon stated, “not
to my knowledge.” (Id. at p. 22). In short, the deposition is quite muddy as to what inventory
documents were given and when.

Mr. McKinnon’s deposition testimony thus equally affirms both of the parties’ positions.
If taken with Scatpack’s evidence, it appears in all likelihood that NAPA beached its contract with
Scatpack. However, we must review all evidence in favor of NAPA as the non-moving party. In
doing so we find, on this record, we cannot insert our judgment for that of the jury to grant partial
summary judgment at this time. At the trial, we would expect the referenced confusing statements
to be adequately supported or refuted.

IV. Conclusion

For the reasons set forth above, it is hereby

 
Case 1:18-cv-01550-DDD-JPM Document 54 Filed 04/17/20 Page 5 of 5 PagelD #: 480

ORDERED that Scatpack Inc.’s motion for partial summary judgment is DENIED.
YG

THUS DONE AND SIGNED this / / day of April 2020, at Alexandria, Louisiana.

SSS eS

DEE D. DRELL, JUDGE = —-—™~
UNITED STATES DISTRICT COURT

 
